Citation Nr: 1422259	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-12 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to an initial disability rating greater than 20 percent for degenerative arthritis of the left shoulder.

3.  Entitlement to a total disability based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, granted service connection for bilateral hearing loss and degenerative arthritis of the left shoulder and assigned initial noncompensable and10 percent disability ratings, respectively, effective January 8, 2008.   

In February 2010, the Veteran and his wife testified at a video conferencing hearing over which the undersigned Acting Veterans Law Judge of the Board presided.  A transcript of the hearing has been associated with the Veteran's claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

In February 2011, the Board remanded the claims for further development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, 
and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, in a February 2012 rating decision, the agency of original jurisdiction increased the initial disability rating assigned for the service-connected left shoulder disability to 20 percent, effective January 8, 2008.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.

The evidence of record suggests that the Veteran may not be employed as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the Board takes jurisdiction of the issue as captioned above.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to a TDIU is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.
FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's hearing acuity at the very worst is shown to manifest a Level I hearing acuity in each ear. 

2. The Veteran's degenerative arthritis of the left shoulder is manifested by limitation of motion at shoulder level with pain, but not manifested by limitation of motion midway between side and shoulder level.


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  Throughout the appeal period, the criteria for a disability rating in excess of 20 percent for degenerative arthritis of the left shoulder have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003-5201, 5202, 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), as amended, and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The appeal for higher initial rating for right ear hearing loss arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

VA obtained all of the identified VA treatment records.  The Veteran has not 
identified any additional outstanding evidence and review of the file does not reveal that any additional documents need to be sought.  The Veteran was provided with VA examinations in for May 2008.  Furthermore, in February 2011, the Board remanded the claim, in part, to provide the Veteran with another VA audiological evaluation and an examination of his left shoulder.  The Veteran was afforded VA audiometric examination in May 2011 that evaluated the severity of his service-connected bilateral hearing loss and an examination in May 2011 that assessed the severity of his left shoulder disability.  In a September 2011 addendum, the examiner clarified the ranges of motion assigned to the left shoulder.  The Board finds that the May 2011 VA audiometric examination and left shoulder examination with a September 2011 addendum are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they describe the Veteran's bilateral ear hearing loss and left shoulder disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Also, the requested examinations conducted in May 2011 were in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  The Board accordingly finds no reason to remand for further examination relative to the claim decided herein. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  When rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue.  See Cullen v. Shinseki, 24 Vet. App. 74, 85 (2011).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013). 
Bilateral Hearing Loss

The Veteran is seeking a compensable disability rating for his service-connected bilateral hearing loss.  

In rating hearing loss, disability ratings are derived from the mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 
Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a). 

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the disability rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Turning to the evidence of record, on May 2008 VA audiological evaluation revealed puretone thresholds of the right ear as follows: 19, 25, 40, and 45 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone thresholds in the left ear were 10, 30, 35, and 35decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 30, with 96 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Average puretone hearing loss in the left ear was 27.5, with 92 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability rating. 

The Board notes review of the evidence of record, to include the VA outpatient treatment records, the Veteran's contentions, and VA examination reports

At the time of the May 2011 audiological evaluation, puretone thresholds of the right ear were as follows: 10, 25, 45 and 50 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The puretone thresholds in the left ear were 20, 30, 50, and 55 decibels at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 32.5, with 94 percent speech discrimination, which translates to a Roman numeral designation of I for the right ear.  Average puretone hearing loss in the left ear was 38.75 decibels, with 94 percent speech discrimination, which also translates to a Roman numeral designation of I for the left ear.  38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level I for both ears equates to a zero percent disability rating.

Table VIA is not for application because neither examination showed that the Veteran's puretone threshold was 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), or that his puretone threshold was 30 or lower at 1000 Hertz  and 70 or more at 2000 Hertz .  See 38 C.F.R. §§ 4.85(c), 4.86(a).

Given that the claims file was reviewed by the May 2008 and 2011 VA examiners, and the VA examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA regulations, the Board finds the examinations to be sufficient for rating purposes.  Additionally, the Veteran has not expressed, and the record does not otherwise show, any worsening of the disorder since the last examination in May 2011.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the examination report.  Id. at 455.  In regard to the effects of occupational functioning and daily activities, the May 2008 VA examiner noted the Veteran's complaints of difficulty with hearing in the presence of background noise.  He reported difficulty hearing high-pitched voices such as women and children.  He had to ask others to repeat themselves often.  He reported feeling frustrated and felt as though other people were mumbling.  On May 2011 VA examination, the examiner noted that the Veteran was a construction worker for over 30 years.  The examiner reported that the Veteran's hearing loss caused significant occupational effects due to difficulty with hearing.  The examiner further stated that the Veteran's hearing loss and tinnitus should not be a barrier to a range of employment settings.  The examiner acknowledged that the Veteran's hearing loss could cause problems in some vocations.  The examiner added that the Veteran may have some trouble with working in noisy environments, and in environments that required him to often use non face-to-ace communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings").  

Thus, the May 2008 and 2011 VA examiners were responsive to the requirement of Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85  and application of the criteria in this case does not lead to the award of a compensable rating.

In summary, based on the average puretone threshold findings from the VA examinations, when applying Table VII, Diagnostic Code 6100, the assignment of a Level I for each ear equates to a zero percent disability rating.  There is no evidence that the hearing loss disability has met or approximated the criteria for an increased rating at any time during the appeal period.  The Board acknowledges the Veteran's reports of an impact on his daily activities and occupation.  Although the Veteran can describe his difficulty with hearing in various situations, he is not competent to report findings for rating purposes, as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100. 

Applying the VA audiological test results from the May 2008 and 2011 VA audiological evaluations, the Board is compelled to conclude that the preponderance of the evidence is against the claim of entitlement to an initial compensable disability rating at any point throughout the claim period.  See Fenderson, supra.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not help the Veteran. See 38 U.S.C.A. § 5107(b) .

Left Shoulder Degenerative Arthritis

The Veteran's left shoulder disability is rated 20 percent disabling pursuant to Diagnostic Codes 5003-5201.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned. 38 C.F.R. § 4.27 (2013).  Here, the use of Diagnostic Codes 5003-5201 reflects that the Veteran's disability is rated as degenerative arthritis of the left shoulder under Diagnostic Code 5003 and that the rating assigned is based on limitation of arm motion under Diagnostic Code 5201.

The Board notes that the Veteran is right-handed, thus, his left shoulder is considered the minor extremity.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent disability rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Diagnostic Code 5003. 

Disabilities of the shoulder and arm are rated under rating criteria that contemplate ankylosis of scapulohumeral articulation (Diagnostic Codes 5200), limitation of motion of the arm (Diagnostic Code 5201), other impairment of the humerus (Diagnostic Code 5202), or impairment of the clavicle or scapula (Diagnostic Code 5203).  Normal range of motion of the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral joint.  Where arm limitation of motion is limited to 25 degrees from the side, a 30 percent disability rating is assigned for the minor side and a 40 percent disability rating is assigned for the major side, under Diagnostic Code 5201.  Limitation of motion midway between the side and shoulder level contemplates a 20 percent disability rating for the minor side and 30 percent disability rating for the major side.  Limitation of motion at shoulder level for either the major or minor extremity contemplates a 20 percent disability rating.

Under Diagnostic Code 5202, for impairment of the humerus, malunion, with marked deformity, contemplates a 20 percent disability rating for the minor side and 30 percent disability rating for the major side.  Also under Diagnostic Code 5202, for recurrent dislocations of the minor arm at the scapulohumeral joint, a 20 percent disability rating (minor or major) is granted with infrequent episodes, and guarding of movement only at shoulder level; a 20 percent disability rating (minor) and a 30 percent disability rating (major) is granted when there are frequent episodes and guarding of all arm movements for the minor arm.  A 40 percent disability rating (minor) and a 50 percent disability rating (major) is granted for fibrous union arm; a 50 percent rating (minor) and a 60 percent disability rating (major) is warranted for nonunion (false flail joint) of the arm and a 70 percent disability rating (minor) and a 80 percent disability rating (major) is warranted for loss of head of (flail shoulder) for the arm.

Under Diagnostic Code 5203, for impairment of the clavicle or scapula in either the major or minor arm, a 10 percent disability rating is granted for malunion or nonunion without loose movement, and a 20 percent disability rating is granted for nonunion with loose movement or for dislocation.

The Board notes review of the evidence of record, to include the VA outpatient treatment records, the Veteran's contentions, and VA examination reports. 

In consideration of the applicable rating criteria of the shoulder, the Board finds that the objective medical evidence does not support a disability rating in excess of 20 percent for left shoulder disability. 

A 30 percent disability rating is not warranted for a minor extremity pursuant to Diagnostic Code 5201, as the objective evidence does not show limitation of motion to 25 degrees from side.  On examination in May 2008, the Veteran reported that he had pain and locking episodes in less than a year, but denied having flare-ups, stiffness, or weakness.  Range of motion studies revealed that flexion was from 0 to 150 degrees on the left with pain from 140 to 150 degrees.  Abduction was from 0 to 140 degrees with pain from 130 to 140 degrees.  External rotation was from 0 to 30 degrees.  Internal rotation was from 0 to 90 degrees.  On repetitive motion, flexion was additionally limited to 140 degrees due to pain.  He was not additionally limited by weakness, lack of endurance or incoordination following repetitive use of the left shoulder.  There was no joint ankylosis.  The examiner added that there was crepitus, painful movement, and guarding of movement in the left shoulder.  There was a mild effect on his chores and recreation and a moderate effect with exercising and sports.  The examiner noted that the Veteran had a restricted ability to pick up his grandchildren.

On examination in May 2011 and accompanying addendum, the Veteran reported that he had pain, stiffness, weakness, incoordination, decreased speed of joint, and flare-ups of moderate severity every five to six months.  He believed that the left upper extremity function and utility was severely limited.  Physical examination revealed flexion was from 0 to 60 degrees, left abduction was from 0 to 45 degrees, left internal rotation was from 0 to 30 degrees, and left external rotation was from 0 to 30 degrees. There was objective evidence of pain with active motion.  While there was objective evidence of pain repetitive motion, there were no additional limitations after repetitive motion.  There was no joint ankylosis.  The examiner noted that the Veteran held his left upper extremity close to his body with the elbow flexed to 90 degrees and the wrist and hand against his abdomen in order to guard against any movement.  There were findings of left shoulder crepitus, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The examiner noted that there was significant loss of range of motion and loss of function of the left upper extremity.  There were significant effects on usual occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain, which resulted in increased absenteeism.  There was a severe effect on chores and recreation; a moderate effect on shopping, exercise, bathing, dressing, grooming, and driving; and a mild effect on traveling, feeding, and toileting.  
A disability rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 5202, as the objective medical evidence does not reflect fibrous union of the humerus, nonunion of the false flail joint, or loss of head of the flail shoulder.  A January 2008 VA report reflects x-ray findings of probable degenerative joint disease of the left shoulder.

On May 2008 VA examination, the Veteran reported that he had instability, but denied episodes of dislocation or subluxation.  On May 2011 VA examination, he reported that he had instability and episodes of dislocation or subluxation one to two times a year.  He also reported that his left shoulder gave way.  However, Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent, and the objective medical evidence does not reflect dislocation of the clavicle or scapula, or nonunion with loose movement.  

In light of such clinical observations, the Board finds that the Veteran's left shoulder disability manifests no higher than a 20 percent disability rating under the provisions of 38 C.F.R. §§ 4.3 , 4.7, 4.71a (Diagnostic Code 5201).  The Veteran is not entitled to a rating under Diagnostic Code 5200, as he has no ankylosis of the shoulders (Diagnostic Code 5200).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, addressing the impact of functional loss, weakened movement, excess fatigability, incoordination, and pain.  DeLuca, 8 Vet. App. at 206 -07.  As detailed, the May 2008 VA examiner noted findings of crepitus, painful movement, and guarding of movement in the left shoulder.  In regards to his activities of daily living, there was a mild effect on the Veteran's chores and recreation and a moderate effect with exercising and sports.  He had a restricted ability to pick up his grandchildren.  The examiner noted that the Veteran held his left upper extremity close to his body with the elbow flexed to 90 degrees and the wrist and hand against his abdomen in order to guard against any movement.  There were of left shoulder crepitus, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  The examiner noted that there was significant loss of range of motion and loss of function of the left upper extremity.  There were significant effects on usual occupation due to decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and pain, which resulted in increased absenteeism.  There was a severe effect on chores and recreation; a moderate effect on shopping, exercise, bathing, dressing, grooming, and driving; and a mild effect on traveling, feeding, and toileting.  Here, the Veteran's functional loss and pain have been taken into consideration in contemplation of the 20 percent evaluation under Diagnostic Codes 5003-5201.  In consideration of the statements of the Veteran and the comments of the VA examiners, the Board finds that the currently assigned 20 percent disability rating adequately compensates him for any pain and functional loss.  To the extent that additional functional loss is shown, it does not rise to the level that would enable a finding that the overall disability picture most nearly approximates the next-higher 30-percent evaluation.

Additionally, the Board has considered the testimony and statements of the Veteran and his spouse as to the extent of his current disability.  They are certainly competent to report that his symptoms are worse. Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Overall, the demonstrated impairment of the left shoulder disability warrants no higher than a 20 percent disability rating under applicable rating criteria.  Thus, the Veteran's claim for a disability rating in excess of 20 percent for the claimed disability must be denied. 

Extra-schedular Considerations

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1). An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards. Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In regards to the Veteran's bilateral hearing loss, the May 2008 and 2011 VA examiners adequately addressed the Veteran's functional effects of the hearing loss disability in compliance with Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

The Board does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned rating for his hearing loss.  Rather, his description of difficulty with hearing in the presence of background noise.  He had difficulty hearing high-pitched voices such as women and children and had to ask others to repeat themselves often.  He reported feeling frustrated and felt as though other people were mumbling.  These reports are consistent with the nature of the disability, which is directly addressed by the rating criteria.  Thus, the Board finds that criteria for submission for consideration of an extraschedular rating for bilateral hearing loss pursuant to 38 C.F.R. § 3.321(b)(1)  have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Also, the manifestations of the Veteran's left shoulder disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's left shoulder disability has been comprised by symptoms of crepitus; painful, guarded, abnormal and limited movement; tenderness; pain at rest; instability; weakness; decreased manual dexterity; problems with lifting and carrying; difficulty reaching; lack of stamina; weakness or fatigue; and decreased strength in the upper extremity, which have impacted his activities of daily living.  The examiner noted that the Veteran holds his left upper extremity close to his body with the elbow flexed to 90 degrees and the wrist and hand against his abdomen in order to guard against any movement.  Overall, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.


ORDER

An initial compensable disability rating for bilateral hearing loss is denied.

An initial disability rating in excess of 20 percent degenerative arthritis of the left shoulder is denied.


REMAND

The Court has held that entitlement to a TDIU is an element of initial ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009). Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

On May 2011 VA examination, the examiner noted that the Veteran retired from his construction job in 2005 due to his left shoulder disability and other nonservice-connected conditions.  The examiner reported that the Veteran's was not employable in his previous profession in construction due to his left shoulder (he could no longer lift, reach, turn, twist, grip, push, pull, or grasp using his left upper extremity).  The examiner noted that the Veteran did not have any other business or work skills.  The examiner stated that it was possible that the Veteran could be employed in some type of very sedentary occupation that did not require use of both upper extremities; however, he would need retraining for any such position.  On May 2011 VA audiology evaluation, the examiner acknowledged that the Veteran's hearing loss could cause problems in some vocations.  The examiner added that the Veteran may have some trouble with working in noisy environments, and in environments that required him to often use non face-to-ace communications equipment (such as speakers, intercoms, etc.), or in jobs which required a great deal of attention to high pitched sounds (such as monitoring medical equipment or other "beeps and pings.)"  The issue of TDIU is raised as part of the increased rating claims and is included as part of the appeal.  Rice; Roberson.

The Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for increased ratings for left shoulder and bilateral hearing loss disabilities.

The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected conditions of left shoulder degenerative arthritis, bilateral hearing loss, and tinnitus, combined, are sufficient to preclude gainful employment.

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations. 38 C.F.R. § 4.16(b). The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b). Bowling v. Principi, 15 Vet. App. 1 (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities  should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to complete a formal application for TDIU.

2.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

3.  The agency of original jurisdiction shall arrange for the Veteran claims file, including any relevant records in Virtual VA, and a copy of this remand to be reviewed by an appropriate VA examiner. 

The VA examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected disabilities (left shoulder degenerative arthritis, bilateral hearing loss, and tinnitus), either alone or in combination, precluded him from securing or following substantially gainful employment, taking into consideration his level of education, special training, and previous work experience.
The examiner is advised that the Veteran is competent to report his symptoms and history.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

4.  If, after completion of the above instructions, there is any period when the Veteran was unemployed and did not meet the percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) , the agency of original jurisdiction should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. §  4.16(b). 

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction shall then readjudicate the Veteran's claim.  If the benefit sought remains denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the case is returned to the Board.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be  handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


